Exhibit 10.2

AMENDED AND RESTATED GUARANTY

This Amended and Restated Guaranty (“Guaranty”) is made as of October 11, 2017,
by Duke Realty Corporation, an Indiana corporation (the “Guarantor”), to and for
the benefit of JPMorgan Chase Bank, N.A., (“JPMCB”) individually and as
administrative agent (the “Administrative Agent”) for itself and the Lenders
under the Credit Agreement (as defined below) and their respective successors
and assigns.

RECITALS

A. Duke Realty Limited Partnership, an Indiana limited partnership (“the
Borrower”), and the Guarantor have requested that the Lenders provide Borrower
with a revolving credit facility with an initial Aggregate Revolving Credit
Commitment of $1,200,000,000, which Aggregate Revolving Credit Commitment can be
increased and/or new term loans can be made in an aggregate amount of up to
$800,000,000 (the “Facility”).

B. The Lenders have agreed to make available the Facility to the Borrower
pursuant to the terms and conditions set forth in an Amended and Restated
Revolving Credit Agreement of even date herewith between the Borrower, the
Guarantor, JPMCB and Wells Fargo Securities, LLC, as joint lead arrangers and
joint book runners (the “Arrangers”), JPMCB as a Lender and not individually,
but as Administrative Agent, and the several banks, financial institutions and
other entities from time to time parties thereto (the “Lenders”) (as amended,
modified or restated from time to time, the “Credit Agreement”). All capitalized
terms used herein and not otherwise defined shall have the meanings ascribed to
such terms in the Credit Agreement.

C. The Borrower has executed and delivered or will execute and deliver to the
Lenders promissory notes as evidence of its indebtedness to each such Lender
with respect to the Facility (the promissory notes described above, together
with any amendments or allonges thereto, or restatements, replacements or
renewals thereof, and/or new promissory notes to new Lenders under the Credit
Agreement, are collectively referred to herein as the “Notes”).

D. The Guarantor is the sole general partner of the Borrower and, therefore, the
Guarantor will derive financial benefit from the Facility evidenced by the
Notes, the Credit Agreement and the other Loan Documents. The Guarantor has
previously executed an Amended and Restated Guaranty, dated as of October 9,
2014 (the “Existing Guaranty”), and the execution and delivery of this Guaranty,
which amends and restates the terms of the Existing Guaranty, is a condition
precedent to the performance by the Lenders of their obligations under the
Credit Agreement.

AGREEMENTS

NOW, THEREFORE, the Guarantor, in consideration of the matters described in the
foregoing Recitals, which Recitals are incorporated herein and made a part
hereof, and for other good and valuable consideration, hereby agrees as follows:

1. The Guarantor absolutely, unconditionally, and irrevocably guarantees to each
of the Lenders, as primary obligor and not merely as surety:

(a) the full and prompt payment of the principal of and interest on the Loans
when due, whether at stated maturity, upon acceleration or otherwise, and at all
times thereafter, and the prompt payment of all sums and amounts which may now
be or may hereafter become due and owing under the Notes, the Credit Agreement,
and the other Loan Documents, including without limitation, the Facility Letter
of Credit Obligations;



--------------------------------------------------------------------------------

(b) the payment of all Enforcement Costs (as hereinafter defined in Paragraph 7
hereof); and

(c) the full, complete, and punctual observance, performance, and satisfaction
of all of the obligations, duties, covenants, and agreements of the Borrower
under the Credit Agreement and the Loan Documents.

All amounts due, debts, liabilities, and payment obligations described in
subparagraphs (a) and (b) of this Paragraph 1 are referred to herein as the
“Facility Indebtedness.” All obligations described in subparagraph (c) of this
Paragraph 1 are referred to herein as the “Obligations.”

2. Upon the occurrence of a Default, the Guarantor agrees, on demand by the
Administrative Agent or the holder of a Note, to pay all the Facility
Indebtedness and to perform all the Obligations as are then or thereafter become
due and owing or are to be performed under the terms of the Notes, the Credit
Agreement, and the other Loan Documents.

3. The Guarantor does hereby waive (i) notice of acceptance of this Guaranty by
the Administrative Agent and the Lenders and any and all notices and demands of
every kind which may be required to be given by any statute, rule or law,
(ii) any defense, right of set-off or other claim which the Guarantor may have
against the Borrower or which the Guarantor or the Borrower may have against the
Administrative Agent or the Lenders or the holder of a Note, (iii) presentment
for payment, demand for payment (other than as provided for in Paragraph 2
above), notice of nonpayment (other than as provided for in Paragraph 2 above)
or dishonor, protest and notice of protest, diligence in collection and any and
all formalities which otherwise might be legally required to charge the
Guarantor with liability, (iv) any failure by the Administrative Agent and the
Lenders to inform the Guarantor of any facts the Administrative Agent and the
Lenders may now or hereafter know about the Borrower, the Facility, or the
transactions contemplated by the Credit Agreement, it being understood and
agreed that the Administrative Agent and the Lenders have no duty so to inform
and that the Guarantor is fully responsible for being and remaining informed by
the Borrower of all circumstances bearing on the existence or creation, or the
risk of nonpayment of the Facility Indebtedness or the risk of nonperformance of
the Obligations, and (v) any and all right to cause a marshalling of assets of
the Borrower or any other action by any court or governmental body with respect
thereto, or to cause the Administrative Agent and the Lenders to proceed against
any other security given to a Lender in connection with the Facility
Indebtedness or the Obligations. Credit may be granted or continued from time to
time by the Lenders to the Borrower without notice to or authorization from the
Guarantor, regardless of the financial or other condition of the Borrower at the
time of any such grant or continuation. The Administrative Agent and the Lenders
shall have no obligation to disclose or discuss with the Guarantor their
assessment of the financial condition of the Borrower. The Guarantor
acknowledges that no representations of any kind whatsoever have been made by
the Administrative Agent and the Lenders to the Guarantor. No modification or
waiver of any of the provisions of this Guaranty shall be binding

 

- 2 -



--------------------------------------------------------------------------------

upon the Administrative Agent and the Lenders except as expressly set forth in a
writing duly signed and delivered on behalf of the Administrative Agent and the
Lenders. The Guarantor further agrees that any exculpatory language contained in
the Credit Agreement, the Notes, and the other Loan Documents shall in no event
apply to this Guaranty, and will not prevent the Administrative Agent and the
Lenders from proceeding against the Guarantor to enforce this Guaranty.

4. The Guarantor further agrees that the Guarantor’s liability as guarantor
shall in no way be impaired by any renewals or extensions which may be made from
time to time, with or without the knowledge or consent of the Guarantor of the
time for payment of interest or principal under a Note or by any forbearance or
delay in collecting interest or principal under a Note, or by any waiver by the
Administrative Agent and the Lenders under the Credit Agreement, or any other
Loan Documents, or by the Administrative Agent or the Lenders’ failure or
election not to pursue any other remedies they may have against the Borrower, or
by any change or modification in a Note, the Credit Agreement, or any other Loan
Documents, or by the acceptance by the Administrative Agent or the Lenders of
any security or any increase, substitution or change therein, or by the release
by the Administrative Agent and the Lenders of any security or any withdrawal
thereof or decrease therein, or by the application of payments received from any
source to the payment of any obligation other than the Facility Indebtedness,
even though a Lender might lawfully have elected to apply such payments to any
part or all of the Facility Indebtedness, it being the intent hereof that
Guarantor shall remain liable as principal for payment of the Facility
Indebtedness and performance of the Obligations until all indebtedness has been
paid in full and the other terms, covenants and conditions of the Credit
Agreement, and other Loan Documents and this Guaranty have been performed,
notwithstanding any act or thing which might otherwise operate as a legal or
equitable discharge of a surety. The Guarantor further understands and agrees
that the Administrative Agent and the Lenders may at any time enter into
agreements with the Borrower to amend and modify a Note, the Credit Agreement or
any of the other Loan Documents, or any thereof, and may waive or release any
provision or provisions of a Note, the Credit Agreement, or any other Loan
Document and, with reference to such instruments, may make and enter into any
such agreement or agreements as the Administrative Agent, the Lenders and the
Borrower may deem proper and desirable, without in any manner impairing this
Guaranty or any of the Administrative Agent and the Lenders’ rights hereunder or
any of the Guarantor’s obligations hereunder.

5. This is an absolute, unconditional, complete, present and continuing guaranty
of payment and performance and not of collection. The Guarantor agrees that this
Guaranty may be enforced by the Administrative Agent and the Lenders without the
necessity at any time of resorting to or exhausting any security or collateral,
if any, given in connection herewith or with a Note, the Credit Agreement, or
any of the other Loan Documents or by or resorting to any other guaranties, and
the Guarantor hereby waives the right to require the Administrative Agent and
the Lenders to join the Borrower in any action brought hereunder or to commence
any action against or obtain any judgment against the Borrower or to pursue any
other remedy or enforce any other right. The Guarantor further agrees that
nothing contained herein or otherwise shall prevent the Administrative Agent and
the Lenders from pursuing concurrently or successively all rights and remedies
available to them at law and/or in equity or under a Note, the Credit Agreement
or any other Loan Documents, and the exercise of any of their rights or the
completion of any of their remedies shall not constitute a discharge of any of
the Guarantor’s obligations hereunder, it being

 

- 3 -



--------------------------------------------------------------------------------

the purpose and intent of the Guarantor that the obligations of such Guarantor
hereunder shall be primary, absolute, independent and unconditional under any
and all circumstances whatsoever. Neither the Guarantor’s obligations under this
Guaranty nor any remedy for the enforcement thereof shall be impaired, modified,
changed or released in any manner whatsoever by any impairment, modification,
change, release or limitation of the liability of the Borrower under a Note, the
Credit Agreement or any other Loan Document or by reason of the Borrower’s
bankruptcy or by reason of any creditor or bankruptcy proceeding instituted by
or against the Borrower. This Guaranty shall continue to be effective and be
deemed to have continued in existence or be reinstated (as the case may be) if
at any time payment of all or any part of any sum payable pursuant to a Note,
the Credit Agreement or any other Loan Document is rescinded or otherwise
required to be returned by the payee upon the insolvency, bankruptcy, or
reorganization of the payor, all as though such payment to such Lender had not
been made, regardless of whether such Lender contested the order requiring the
return of such payment. The obligations of the Guarantor pursuant to the
preceding sentence shall survive any termination, cancellation, or release of
this Guaranty.

6. This Guaranty shall be assignable by a Lender to any assignee of all or a
portion of such Lender’s rights under the Loan Documents.

7. If: (i) this Guaranty, a Note, or any of the Loan Documents are placed in the
hands of an attorney for collection or is collected through any legal
proceeding; (ii) an attorney is retained to represent the Administrative Agent
or any Lender in any bankruptcy, reorganization, receivership, or other
proceedings affecting creditors’ rights and involving a claim under this
Guaranty, a Note, the Credit Agreement, or any Loan Document; (iii) an attorney
is retained to enforce any of the other Loan Documents or to provide advice or
other representation with respect to the Loan Documents in connection with an
enforcement action or potential enforcement action; or (iv) an attorney is
retained to represent the Administrative Agent or any Lender in any other legal
proceedings whatsoever in connection with this Guaranty, a Note, the Credit
Agreement, any of the Loan Documents, or any property subject thereto (other
than any action or proceeding brought by any Lender or participant against the
Administrative Agent alleging a breach by the Administrative Agent of its duties
under the Loan Documents), then the Guarantor shall pay to the Administrative
Agent or such Lender upon demand all reasonable attorney’s fees, costs and
expenses, including, without limitation, court costs, filing fees and all other
costs and expenses incurred in connection therewith (all of which are referred
to herein as “Enforcement Costs”), in addition to all other amounts due
hereunder.

8. The parties hereto intend that each provision in this Guaranty comports with
all applicable local, state and federal laws and judicial decisions. However, if
any provision or provisions, or if any portion of any provision or provisions,
in this Guaranty is found by a court of law to be in violation of any applicable
local, state or federal ordinance, statute, law, administrative or judicial
decision, or public policy, and if such court should declare such portion,
provision or provisions of this Guaranty to be illegal, invalid, unlawful, void
or unenforceable as written, then it is the intent of all parties hereto that
such portion, provision or provisions shall be given force to the fullest
possible extent that they are legal, valid and enforceable, that the remainder
of this Guaranty shall be construed as if such illegal, invalid, unlawful, void
or unenforceable portion, provision or provisions were not contained therein,
and that the rights, obligations and interest of the Administrative Agent and
the Lender or the holder of a Note under the remainder of this Guaranty shall
continue in full force and effect.

 

- 4 -



--------------------------------------------------------------------------------

9. Any indebtedness of the Borrower to the Guarantor now or hereafter existing
is hereby subordinated to the Facility Indebtedness. The Guarantor will not
seek, accept, or retain for the Guarantor’s own account, any payment from the
Borrower on account of such subordinated debt at any time when a Default exists
under the Credit Agreement, and any such payments to the Guarantor made while
any Default then exists under the Credit Agreement on account of such
subordinated debt shall be collected and received by the Guarantor in trust for
the Lenders and shall be paid over to the Administrative Agent on behalf of the
Lenders on account of the Facility Indebtedness without impairing or releasing
the obligations of the Guarantor hereunder.

10. The Guarantor waives and releases any claim (within the meaning of 11 U.S.C.
§ 101) which the Guarantor may have against the Borrower arising from a payment
made by the Guarantor under this Guaranty and agrees not to assert or take
advantage of any subrogation rights of the Guarantor or the Lenders or any right
of the Guarantor or the Lenders to proceed against (i) the Borrower for
reimbursement, or (ii) any other guarantor or any collateral security or
guaranty or right of offset held by the Lenders for the payment of the Facility
Indebtedness and performance of the Obligations, nor shall the Guarantor seek or
be entitled to seek any contribution or reimbursement from the Borrower or any
other guarantor in respect of payments made by the Guarantor hereunder. It is
expressly understood that the waivers and agreements of the Guarantor set forth
above constitute additional and cumulative benefits given to the Lenders for
their security and as an inducement for their extension of credit to the
Borrower. Nothing contained in this Paragraph 10 is intended to prohibit the
Guarantor from making all distributions to its constituent shareholders which
are required by law from time to time in order for the Guarantor to maintain its
status as a real estate investment trust in compliance with all applicable
provisions of the Code.

11. Any amounts received by a Lender from any source on account of any
indebtedness may be applied by such Lender toward the payment of such
indebtedness, and in such order of application, as a Lender may from time to
time elect.

12. The Guarantor further agrees that all payments to be made hereunder shall be
made without setoff or counterclaim and free and clear of, and without deduction
for, any taxes, levies, imposts, duties, charges, fees, deductions, withholdings
or restrictions or conditions of any nature whatsoever now or hereafter imposed,
levied, collected, withheld or assessed by any country or by any political
subdivision or taxing authority thereof or therein (“Taxes”) in accordance with
Section 4.5 of the Credit Agreement.

13. The Guarantor hereby submits to personal jurisdiction in the State of New
York for the enforcement of this Guaranty and waives any and all personal rights
to object to such jurisdiction for the purposes of litigation to enforce this
Guaranty. The Guarantor hereby consents to the jurisdiction of either the
Supreme Court of the State of New York sitting in New York County, New York, or
the United States District Court for the Southern District of New York, in any
action, suit, or proceeding which the Administrative Agent or a Lender may at
any time wish to file in connection with this Guaranty or any related matter.
The Guarantor hereby agrees that an action, suit, or proceeding to enforce this
Guaranty may be brought in any state or federal court in the State of New York
and hereby waives any objection which the Guarantor may have to the laying of
the venue of any such action, suit, or proceeding in any such court; provided,
however, that the provisions of this Paragraph shall not be deemed to preclude
the Administrative Agent or a Lender from filing any such action, suit, or
proceeding in any other appropriate forum.

 

- 5 -



--------------------------------------------------------------------------------

14. All notices and other communications provided to any party hereto under this
Agreement or any other Loan Document shall be sent in the manner provided in the
Credit Agreement.

15. This Guaranty shall be binding upon the heirs, executors, legal and personal
representatives, successors and assigns of the Guarantor and shall inure to the
benefit of the Administrative Agent and the Lenders’ successors and assigns.

16. This Guaranty shall be construed and enforced under the internal laws of the
State of New York.

17. This Guaranty amends and restates the terms of the Existing Guaranty in its
entirety.

18. THE GUARANTOR, THE ADMINISTRATIVE AGENT AND THE LENDERS, BY THEIR ACCEPTANCE
HEREOF, EACH HEREBY WAIVE ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR
PROCEEDING TO ENFORCE OR DEFEND ANY RIGHT UNDER THIS GUARANTY OR ANY OTHER LOAN
DOCUMENT OR RELATING THERETO OR ARISING FROM THE LENDING RELATIONSHIP WHICH IS
THE SUBJECT OF THIS GUARANTY AND AGREE THAT ANY SUCH ACTION OR PROCEEDING SHALL
BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

- 6 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Guarantor has delivered this Guaranty as of the date
first written above.

 

DUKE REALTY CORPORATION an Indiana corporation By:   /s/ Mark A. Denien

Name:   Mark A. Denien Title:   Executive Vice President and Chief Financial
Officer